Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the Double Patenting rejection have been fully considered but they are not persuasive. Applicant argues that amendments in the instant application as discussed below obviate the alleged double patenting issues. Examiner respectfully disagrees with Applicant’s argument. In amended claim 1 the limitation “the sound output unit being away from the first end of the tube” was added. Due to the broad, nonspecific nature of the limitation “away”, Claim 4 of US 10,813,557 clearly anticipates the limitation with “a substrate which is provided between the metal tube and the sound output unit”. Amended Claim 10 of the instant application includes the limitation “electromagnetic radiation radiated from a user wearing the measurement apparatus” which is anticipated by Claim 13 of US 10,813,557 “receive information on electromagnetic radiation” and claim 10 “body temperature” which indicates that the electromagnetic radiation is from a user. Amended Claims 16 and 17 recites “a user wearing the measurement apparatus”.  US 10,813,557 does not explicitly recite that the measurement apparatus is worn. However this would be obvious to a person having ordinary skill in the art since wearable measurement devices used for the purpose and benefit of ease of measurement, comfort of the user, and providing feedback to a user while being worn are well known, as demonstrated by Fig. 4 of Patent No. 10,813,557 and Fig. 2 of US 9,579,060. For at least these reasons the rejection of the claims under nonstatutory double patenting is maintained.
Regarding the rejection of Claim 2, 8, 12, 14-17 under 35 U.S.C. 112(b), the rejections are withdrawn due to Applicant's amendments of the claim.
Applicant's arguments regarding the rejection of the claims under 102/103 have been fully considered but are not persuasive. Applicant argues he Office's asserted sound output unit 30A and 30B are not away from the "first end" of the tube, because Dam at paragraph 0027 describes that "A respective ultrasonic transmit/receive transducer, or sensor, 30A and 30B is mounted in the head 20 in a side wall of each of the slot sections 22A and 22B. Further as shown in the Office's annotated Fig. 3 at page 7 of the Office action, the "sound output unit" 30A and 30B are directly disposed on the Office's  asserted first end (on the upper side) of the tube. Therefore, Dam does not disclose the above recited feature of the sound output unit being away from the first end of the tube.
Examiner respectfully disagrees with Applicant’s argument. Due to the broad, nonspecific nature of the limitation “away”, Dam clearly anticipates the limitation as shown in Fig. 3 below. The sound output unit is clearly directed toward the second end of the tube and away from the first end of the tube. For at least these reasons, Applicant’s argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,813,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US 10,813,557 read on all the limitations of claims 1-15, 18 of the instant application.
Claims 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,813,557. Claims 15 and 16 of Patent 10,813,557 teach all the limitations of claims 16-17 except for that the measurement apparatus is worn by a user. However this would be obvious to a person having ordinary skill in the art since wearable measurement devices used for the purpose and benefit of ease of measurement, comfort of the user, and providing feedback to a user while being worn are well known, as demonstrated by Fig. 4 of Patent No. 10,813,557 and Fig. 2 of US 9,579,060. 

    PNG
    media_image1.png
    492
    826
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam, US 2012/0203476 (hereinafter Dam).
Regarding claim 1, Dam teaches
a tube having a first end and a second end (indicated in Figure 3 above); 
5a sound output unit configured to output sound, the sound output unit being away from the first end of the tube (Figure 3 items 30A & B, see above, see also paragraph [0027], figure 3 shows the sound output units 30A and B away, i.e. directed toward the second end, from the first end of the tube); and 
a first path and a second path coupled between the sound output unit and the first end of the tube, for supplying the sound outputted from the sound output unit to the first end of the tube, wherein the first path and the second path have different lengths (indicated in Figure 3 above, see also paragraph [0027]).  
Regarding claim 3, Dam teaches the limitations of claim 1. Dam further teaches wherein a difference in length between the first path and the second path is such that an acoustic characteristic at the first end of the tube of the sound outputted from the sound output unit is a predetermined target acoustic characteristic (e.g. the path difference Lab has the predetermined target acoustic characteristic of the relationship between velocity of sound v and Lab shown in equation 8 in paragraph [0039]).  
Regarding claim 6, Dam teaches the limitations of claim 1. Dam further teaches a duct forming at least one of the first path or the second path (e.g. see Fig. 3 where 126A forms the duct of first path).
Regarding claim 7, Dam teaches the limitations of claim 1. Dam further teaches wherein the electromagnetic radiation is infrared radiation (e.g. see paragraph [0027]).  
Regarding claim 58 Dam teaches the limitations of claim 1. Dam further teaches wherein the tube is a cylindrical member (tubing 126A Fig. 3, see also paragraph [0026], examiner notes that tubing for a blood dialysis machine is inherently cylindrical) comprising an inner surface with high reflectance (e.g. In Fig. 3, the inner surface reflects the ultrasonic signal 22a and therefore has high reflectance).  
Regarding claim 9,59, Dam teaches the limitations of claim 1. Dam further teaches a measurement instrument, comprising: a first measurement unit configured as a blood flow measurement 10apparatus to measure blood flow (e.g. “The measurement module 140 (i.e. a first measurement unit) uses a pulse echo technique to measure the sound velocity of the blood (i.e. measure blood flow) in the elastomeric deformable tubing 126“, see paragraph [0023] and Fig. 1); and the measurement apparatus according to claim 1 (e.g. see rejection for claim 1).  
Regarding claim 15 and 16, Dam teaches 
receiving information on the electromagnetic radiation measured by the measurement unit of the measurement apparatus (e.g. “The measuring head also has a sensor (i.e. measurement apparatus) that non-invasively measures the temperature of the liquid flowing in the tubing.“, see paragraph [0012] and “the microprocessor also receives digital signal inputs from an IR temperature sensor circuit 60 to which the measuring head temperature sensor 62“, see paragraph [0030]));
perform an analysis of the received information based on information 25stored in a memory (e.g. “The microprocessor further calculates the hematocrit level in the blood from the value of the sound velocity and the measured temperature (i.e. received information) based on an algorithm programmed (i.e. information stored in memory) in or otherwise available to the microprocessor “, see paragraph [0012]); and 
transmitting analysis information indicating a result of the analysis to the control apparatus (e.g. “By repeating the measurements and calculations of equations (4) through (9) under control of the microprocessor the HCT level can be determined on a real time continuous basis. This effectively can be used to monitor or be a predictor of the patient's blood volume. The apparatus can be provided with various displays (i.e. transmitting analysis information indicating a result of the analysis) to show the HCT levels as they are calculated at different times as well as alarms (i.e. the values must be transmitted to the control apparatus, or microprocessor, for determination of an alarm condition) when the HCT level drops below or exceeds a preset level or when a change exceeding a predetermined level occurs over a preset time interval“, see paragraph [0053]), wherein the measurement apparatus includes: 
a tube having a first end and a second end (indicated in Figure 3 above); 
5a sound output unit configured to output sound the sound output unit being away from the first end of the tube (Figure 3 items 30A & B, see above, see also paragraph [0027], figure 3 shows the sound output units 30A and B away from the first end of the tube); and 
a first path and a second path coupled between the sound output unit and the first end of the tube, for supplying the sound outputted from the sound output unit to the first end of the tube, wherein the first path and the second path have different lengths (indicated in Figure 3 above, see also paragraph [0027]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of “Wearable Artifical Kidnewys for End-Stage Kidney Disease”, Cadth Issues in Emerging Health Technologies, Issue 150, January 2017. chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.cadth.ca/sites/default/files/pdf/EH0043-wearable_artificial_kidneys_for_end-stage_kidney_disease.pdf, Accessed 7/2/2022 (hereinafter Cadth).
Regarding claim 2, Dam teaches the limitations of claim 1. Dam discloses the claimed invention
a measurement unit which is arranged at a side of the second end of the tube (e.g. temperature sensor 62, see Fig. 3 above and paragraph [0027]) and is configured to measure electromagnetic radiation incident from the second end of the tube (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027]) radiated from a user (e.g. body temperature, see paragraph [0004] and [0012]).
Dam does not explicitly teach wearing the measurement apparatus and the particular arrangement of the measuring unit at the first end side and the electromagnetic radiation incident for the second end of the tube. 
Cadth teaches that the measuring device is wearable (e.g. see page 4 right column “The Technology: Building a wearable artificial kidney (i.e. the measuring device) to page 6 left column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Cadth into Dam for the purpose of providing more frequent and longer dialysis sessions while reducing the need to travel to receive dialysis. Therefore patients would see an improvement in their health and quality of life. 
Dam and Cadth do not explicitly teach the particular arrangement of the measuring unit at the first end side and the electromagnetic radiation incident for the second end of the tube. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of Brugger et al., US 2005/0045548 (hereinafter Brugger) further in view of Cadth.
Regarding claim 10, Dam teaches the limitations of claim 1. Dam further teaches 
the measurement apparatus according to claim 1 (e.g. see the rejection for claim 1); 
15a control apparatus configured to control operation of the measurement apparatus (e.g. “The microprocessor 40 (i.e. a control apparatus) controls a transmit control circuit 42 which provides electrical signals to each of the sensors 30A and 30B (i.e. measurement apparatus of claim 1)“, see paragraph [0028]); and receive information on electromagnetic radiation measured by the measurement apparatus, analyze the received 20information based on information stored in a memory, and transmit the analyzed information (e.g. “The electronic components of the measuring module 140 include a microprocessor 40 of conventional construction, preferably with an internal memory. The microprocessor is suitably programmed to perform the functions and calculations described below (i.e. based on information stored in the memory, see also paragraph [0050]). The microprocessor has an output 48 which can be of any conventional type, such as a digital readout, video display, or any other suitable apparatus for displaying the results of its measurements and calculations”, see paragraph [0028]),
receive information on electromagnetic radiation measured by a measurement unit of the measurement apparatus (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027])  radiated from a user (e.g. body temperature, see paragraph [0004] and [0012]).
Dam does not explicitly teach a server connected to the measurement apparatus via a network, wherein the server is configured to receive information, analyze the received 20information based on information stored in a memory, and transmit the analyzed information to the control apparatus, and wearing the measurement apparatus
Brugger teaches a server connected to the measurement apparatus via a network (e.g. main server 256, see paragraph [0229]), wherein the server is configured to receive information (e.g. “The telemetry network 22 also includes a main data base server 256 coupled to the data receiver/transmitter 296” see paragraph [0232]) on electromagnetic radiation measured by the measurement apparatus (e.g. see paragraph [0073], “sensing replacement fluid temperature”), 
analyze the received 20information based on information stored in a memory (e.g. “The data is stored, organized, and formatted for transmission to the main data base server 256” see paragraph [0233]), and transmit the analyzed information to the control apparatus (e.g. “The telemetry network 22 can relay (i.e. transmit) to a service server 264 hardware status information (i.e. analyzed information) n for each machine 16 at every treatment location 12” see paragraph [0240]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Cadth teaches that the measuring device is wearable (e.g. see page 4 right column “The Technology: Building a wearable artificial kidney (i.e. the measuring device) to page 6 left column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Cadth into Dam and Brugger for the purpose of providing more frequent and longer dialysis sessions while reducing the need to travel to receive dialysis. Therefore patients would see an improvement in their health and quality of life. 
Regarding claim 12,59, Dam, Brugger, and Cadth teaches the limitations of claim 10. Dam further teaches wherein the control apparatus includes a memory configured to store a health condition (e.g. blood hematocrit level, see paragraph [0050]), and - 32 - the measurement instrument comprises a first measurement unit configured as a blood flow measurement apparatus to measure blood flow (e.g. sensors 30A and 30B which measures blood sound velocity, see paragraph [0023], and the measurement apparatus (see device shown in Fig. 3).  
Dam does not explicitly teach the sound to be outputted from the sound output unit to a measurement instrument, at least one of health information indicating a health condition, music 35information related to music, or environmental information around the measurement apparatus.
Brugger teaches store, as the sound to be outputted (i.e. audio alarm) at least one of health information indicating a health condition, music 35information related to music, or environmental information around the measurement apparatus (e.g. see paragraph [0198] “safety alarms can be included should the sensed arterial pressure become more negative than the control point”, i.e. health information indicating a health condition) to a measurement instrument (e.g. a person, see paragraph [0235] or a main server see paragraph [0238]).
Although Dam, Brugger, and Cadth do not explicitly teach outputting the sound from the sound output unit, Brugger teaches outputting the sound from a different sound output unit (e.g. the alarm unit, see paragraph [0269]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a separate sound output unit since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Therefore there would be a benefit that a user would be easily informed of a health situation requiring action.
Regarding claim 13,59, Dam Brugger, and Cadth teaches the limitations of claim 10. Dam does not explicitly teach wherein the control apparatus comprises a smartphone.  
Brugger teaches wherein the control apparatus comprises a smartphone (e.g. see paragraph [0236] “The machine 16 can transmit data to the receiver/transmitter 296 in various ways, e.g., electrically, by phone lines, optical cable connection, infrared light, or radio frequency, using cordless phone/modem, cellular phone/modem, or cellular satellite phone/modem. The telemetry network 22 may comprise a local, stand-alone network, or be part of the Internet“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Regarding claim 14,59, Dam teaches the limitations of claim 1. Dam does not explicitly teach a server connected to a control apparatus for controlling operation of 10the measurement apparatus according to claim 1 via a network, the measurement apparatus including a measurement unit configured to measure electromagnetic radiation (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027]) radiated from a user (e.g. body temperature, see paragraph [0004] and [0012]).
wherein the server is configured to receive information on electromagnetic radiation measured by the measurement apparatus, perform an analysis of the received information based on information 15stored in a memory, and transmit analysis information indicating a result of the analysis to the control apparatus.  
Brugger teaches a server connected to the measurement apparatus via a network (e.g. main server 256, see paragraph [0229]), wherein the server is configured to receive information (e.g. “The telemetry network 22 also includes a main data base server 256 coupled to the data receiver/transmitter 296” see paragraph [0232]) on electromagnetic radiation measured by the measurement apparatus e.g. see paragraph [0073], “sensing replacement fluid temperature”), 
analyze the received 20information based on information stored in a memory (e.g. “The data is stored, organized, and formatted for transmission to the main data base server 256” see paragraph [0233]), and transmit the analyzed information to the control apparatus (e.g. “The telemetry network 22 can relay (i.e. transmit) to a service server 264 hardware status information (i.e. analyzed information) n for each machine 16 at every treatment location 12” see paragraph [0240]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Dam and Brugger do not explicitly teach wearing the measurement apparatus.
Cadth teaches that the measuring device is wearable (e.g. see page 4 right column “The Technology: Building a wearable artificial kidney (i.e. the measuring device) to page 6 left column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Cadth into Dam and Brugger for the purpose of providing more frequent and longer dialysis sessions while reducing the need to travel to receive dialysis. Therefore patients would see an improvement in their health and quality of life. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of Swezey US 2018/0035954 (hereinafter Swezey) and Nakatani et al., US 6,522,912 (hereinafter Nakatani).
Dam teaches the limitations of claim 1. Dam further teaches a measurement unit of the measurement apparatus configured to measure electromagnetic radiation (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027]) radiated from a user (e.g. body temperature, see paragraph [0004] and [0012]).
Dam does not explicitly teach a user wearing the measurement apparatus, a data structure configured for use in a computer, comprising: information on electromagnetic radiation ; a user ID of a user of the measurement apparatus; 20an average body temperature of a group to which the user belongs; and an individual average body temperature of the user, wherein the computer is configured to determine whether information on electromagnetic radiation measured by the measurement apparatus is abnormal based on at least one of the average body temperature or the 25individual average body temperature.
Swezey teaches a data structure configured for use in a computer, comprising: information on electromagnetic radiation and a user ID of a user of the measurement apparatus (e.g. “The body temperature DB 12b stores information about actual measurements. Specifically, the body temperature DB 12b stores a user ID, a measurement date, and an actual measurement in association with each other.”, see paragraph [0059]); an average body temperature of (e.g. “a short-term moving average of body temperatures”, see paragraph [0105]) a group to which the user belongs (e.g. “or example, the parameter determiner 145 may obtain the number of users for whom the first candidate has been determined as a parameter (i.e. the group to which user belongs) or a combination used for prediction and the number of users for whom a second candidate has been determined as a parameter or a combination used for prediction, among users different from the target woman whose menstrual date is to be predicted. The parameter determiner 145 can obtain these numbers of users, based on the parameter information stored in the parameter DB 12d“, see paragraph [0088]); 
wherein the computer is configured to determine whether information on electromagnetic radiation measured by the measurement apparatus is abnormal based on at least one of the average body temperature or the 25individual average body temperature (e.g. see paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Swezey into Dam for the purpose of tracking temperature for accurate health monitoring.
Dam and Swezey do not explicitly teach a user wearing the measurement apparatus, and an individual average body temperature of the user.
Nakatani teaches and an individual average body temperature of the user (e.g. see column 9 line 19 “a storing means” and column 9 line 40 “an average body temperature”, see also column 9 lines 19-41, an average body temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nakatani into Dam and Swezey for the purpose of tracking a user’s temperature for accurate health monitoring.
Dam, Swezey, and Nakatani do not explicitly teach a user wearing the measurement apparatus.
Cadth teaches that the measuring device is wearable by a user (e.g. see page 4 right column “The Technology: Building a wearable artificial kidney (i.e. the measuring device) to page 6 left column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Cadth into Dam, Swezey, and Nakatani and Brugger for the purpose of providing more frequent and longer dialysis sessions while reducing the need to travel to receive dialysis. Therefore patients would see an improvement in their health and quality of life. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam
Regarding claim 18, Dam teaches the limitations of claim 1. Dam further teaches wherein the second end is opposite to the first end (e.g. see fig. 3 above).
Dam does not explicitly teach that the second end is opposite to the first end in a longitudinal direction of the tube (emphasis underlined).
However, Dam does teach a tube with two ends that are opposite to each other in the longitudinal direction of the tube. It would have been an obvious matter of design choice to have optional used a second tube end that is opposite to the first end in a longitudinal direction of the tube, since applicant has not disclosed that using a different second tube end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with another second end opposite to the first end in a longitudinal direction of the tube. Therefore blood could flow through the tube so that accurate measurements could be made.

Allowable Subject Matter
Claims 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art alone or in combination fails to teach measurement apparatus according to claim 1, wherein the first path, the second path, and a length from the first end to the second end of the tube satisfy: |D1-D2|=L(n+1/2) 25wherein D1 represents a length of the first path, D2 represents a length of the second path, L represents a length of the tube, and n is an integer greater than or equal to 0.  
Regarding claim 5, the prior art alone or in combination fails to teach measurement apparatus according to claim 1, further comprising: 30a substrate which is provided between the tube and the sound output unit and has a first opening and a second opening, wherein the first path is a path via the first opening; and the second path is a path via the second opening.  
Regarding claim 11, Dam and Brugger teach the limitations of claim 10. Although Brugger teaches a server (see claim 10), Dam and Brugger do not explicitly teach wherein the server is configured to 25store at least one of an average body temperature or an individual average body temperature, and generate the analyzed information based on the received information and said at least one of the average body temperature or the individual average body temperature.  
Nakatani et al., US 6,522,912 teaches storing at least one of an average body temperature or an individual average body temperature, and generate information based on the received information and said at least one of the average body temperature or the individual average body temperature (e.g. see column 9 line 19 “a storing means” and column 9 line 40 “an average body temperature”, see also column 9 lines 19-41, an average body temperature).  
However the prior art alone or in combination fails to teach generate the analyzed information based on the received information and said at least one of the average body temperature or the individual average body temperature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862